 

Exhibit 10.1

Arconic Inc.
390 Park Avenue
New York, NY 10022

 

December 19, 2017

 

Elliott Associates, L.P.
40 West 57th Street
New York, NY 10019

 

Re:Appointment of Replacement Director

 

Ladies and Gentlemen:

 

Reference is made to the Settlement Agreement, dated as of May 22, 2017, by and
among Arconic Inc., a Pennsylvania corporation (the “Company”), Elliott
Associates, L.P., a Delaware limited partnership (“Elliott Associates”), Elliott
International L.P., a Cayman Islands limited partnership (“Elliott
International”) and Elliott International Capital Advisors Inc., a Delaware
corporation (“EICA” and collectively with Elliott Associates and Elliott
International, “Elliott”; each of Elliott Associates, Elliott International and
EICA is an “Elliott Party”) (the “Settlement Agreement”).

 

In connection with the resignation of Patrice Merrin as a member of the
Company’s Board of Directors (the “Board”), Elliott and the Company have agreed
that Dave Miller (the “New Director”) will be appointed to fill the vacancy
resulting from such designation, in satisfaction of Elliott’s right to designate
a replacement pursuant to paragraph 5 of the Settlement Agreement. The New
Director will be deemed an “Elliott Nominee” as defined in, and for purposes of,
the Settlement Agreement. Notwithstanding anything to the contrary contained in
the Settlement Agreement, subject to the next sentence, the Board and the
Governance and Nominating Committee of the Board agree to nominate and recommend
(and not change such recommendation in a manner adverse to the New Director
unless required to do so by the Board’s fiduciary duty) that the Company’s
shareholders vote in favor of the New Director or, subject to the Board’s prior
approval in its sole discretion (acting in good faith), another designee of
Elliott (and who, subject to such approval, for purposes of this letter
agreement shall be deemed to be the “New Director”) for re-election at the
Company’s 2018 annual meeting of shareholders (the “2018 Annual Meeting”), and
the Company agrees to use its reasonable best efforts to cause the re-election
of the New Director to the Board at the 2018 Annual Meeting and otherwise
support the New Director for re-election at the 2018 Annual Meeting in a manner
no less rigorous and favorable than the manner in which the Company supports its
other nominees. Until such time as the Elliott Parties and their controlling and
controlled Affiliates’ aggregate beneficial ownership decreases to less than
5.0% of the Company’s outstanding common stock, if the Board or the Governance
and Nominating Committee of the Board determine not to nominate and recommend
the New Director for re-election at any subsequent annual meeting of the
Company’s shareholders after the 2018 Annual Meeting, the Company shall provide
notice of such determination to Elliott no less than thirty (30) days prior to
the deadline (pursuant to the certificate of incorporation of the Company, its
bylaws, or otherwise) for shareholders to nominate a Person for election as a
director at such annual meeting of the Company’s shareholders.

 

Elliott hereby acknowledges that it and its Affiliates (as defined in the
Settlement Agreement; provided that for purposes of this Agreement and the
Settlement Agreement the Company and its subsidiaries shall not be deemed to be
Affiliates of Elliott) are aware that United States securities laws may restrict
any person who has material, non-public information about a company from
purchasing or selling any securities of such company while in possession of such
information. Elliott shall, and shall cause its Affiliates to, purchase and sell
securities of the Company only in compliance with such securities laws.

 

 

 

 

Elliott also acknowledges that at all times while serving as a member of the
Board, the New Director, solely in his individual capacity, will be required to
comply with all policies, procedures, processes, codes, rules, standards and
guidelines applicable to all non-executive members of the Board as currently in
effect, with such changes (or such successor policies) as are applicable to all
other directors and as are not disproportionately targeted towards the New
Director (“Board Policies”). Notwithstanding the foregoing, for so long as the
New Director is on the Board, (i) Elliott and its Affiliates shall not be
subject to any trading policy, equity ownership guidelines (including with
respect to the use of Rule 10b5-1 plans and preclearance or notification to the
Company of any trades in the Company’s securities) or similar Board Policies
with respect to the trading of securities of the Company, in each case other
than with respect to the New Director solely in his or her individual capacity
and except that Elliott agrees to refrain from trading securities of the Company
during any period that directors of the Company are prohibited from trading such
securities under the Company’s Insider Trading Policy, and (ii) no Board Policy
shall be violated by the New Director receiving indemnification and/or
reimbursement of expenses from Elliott or any of its Affiliates, provided that
the New Director neither accepts nor receives any compensation from Elliott or
any of its Affiliates with respect to the New Director’s service or action as a
director of the Company.

 

Notwithstanding the foregoing, Elliott acknowledges and agrees that at all times
while the New Director is serving as a member of the Board, Elliott shall not,
and shall cause its Affiliates not to, directly or indirectly, without the prior
written consent of the Board, (x) engage in (1) short sales of Company
securities or (2) derivative transactions in Company securities, or (y) purchase
or use financial instruments (including prepaid variable forward contracts,
equity swaps, collars, and exchange funds) that include or reference Company
securities and are designed to hedge or offset any decrease in the market value
of Company securities; for the avoidance of doubt, (i) with respect to “long”
derivative securities held by Elliott whether owned as of the date of this
Agreement or acquired subsequent hereto, clause (x)(2) shall not restrict the
acquisition, sale, closing or settlement of such “long” derivative securities
and (ii) the purchase or use of a financial instrument that is based on an index
that includes a broad range of equity securities shall not be deemed to violate
clause (y). Notwithstanding anything herein to the contrary, in the case of any
Board Policies, it is agreed that any such Board Policies in effect from time to
time that purport to impose terms inconsistent with this letter agreement shall
not apply to Elliott or its Affiliates to the extent inconsistent with the
express terms of this letter agreement (but shall otherwise be applicable to the
New Director in his or her individual capacity).

 

In conjunction with this letter agreement, the parties are entering into a
confidentiality agreement regarding any non-public information that may be
received by Elliott following the appointment of the New Director to the Board.

 

 - 2 - 

 

 

In addition, when the Company nominates the New Director for election as a
director at the 2018 Annual Meeting or any subsequent annual meeting, the
Company agrees (a) to accept a director nominee representation and agreement
submitted by the New Director in a form substantially identical to the director
nominee representation and agreement that is being delivered in conjunction with
this letter agreement and (b) to waive Article II, Section 5(D), of the
Company’s bylaws to the extent inconsistent with such director nominee
representation and agreement submitted by the New Director in connection with
the 2018 Annual Meeting or any subsequent annual meeting.

 

The provisions of paragraphs 16, 17 (other than clause (e) thereof), 18, 20, 22,
23, 24, 25, 26 (other than the first sentence thereof) and 27 of the Settlement
Agreement shall apply mutatis mutandis to this letter agreement (provided that
for purposes of this agreement, paragraph 26 of the Settlement Agreement shall
be deemed to refer to this letter agreement, the Settlement Agreement and the
2016 Agreement (as defined in the Settlement Agreement) as containing the entire
understanding of the parties with respect to its current subject matter and, in
the event of any inconsistency between this letter agreement and such other
agreements, this letter agreement shall control).

 

[Signature page follows]

 

 - 3 - 

 

 

Please confirm your agreement with the foregoing by signing and returning this
letter agreement to the undersigned, whereupon this letter agreement shall
become a binding agreement between Elliott and the Company.

 

  ARCONIC INC.         By: /s/ John C. Plant     Name:  John C. Plant    
Title:    Chairman

 

Accepted and agreed as of the date first written above:

 

ELLIOTT ASSOCIATES, L.P.           By: Elliott Capital Advisors, L.P.,     its
General Partner           By: Braxton Associates, Inc.     its General Partner  
        By: /s/ Elliot Greenberg     Name: Elliot Greenberg     Title: Vice
President           ELLIOTT INTERNATIONAL, L.P.           By: Elliott
International Capital Advisors Inc.,     as Attorney-in-Fact           By: /s/
Elliot Greenberg     Name: Elliot Greenberg     Title: Vice President          
ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC.           By: /s/ Elliot Greenberg  
  Name: Elliot Greenberg     Title: Vice President  

 

 - 4 - 

